Citation Nr: 1024971	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  01-00 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 40 percent for low back 
disability on an extra-schedular basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1974 to August 1977 and from February 1979 to September 1986.  
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 rating decision by the Roanoke RO that 
granted a (20 percent) increased rating for the Veteran's low 
back disability.  In August 2002, a Travel Board hearing was held 
before the undersigned; a transcript of the hearing is associated 
with the claims file.  In December 2003, the case was remanded 
for additional development.  A March 2005 rating decision 
increased the rating for the low back disability (to 40 percent), 
effective July 21, 2004, and also awarded separate ratings for 
neurological manifestations of the low back disability in each 
lower extremity (with staged ratings as noted on the preceding 
page).  In September 2005, the case was again remanded for 
additional development.  In July 2009 the Board issued a decision 
that, in pertinent part, denied a schedular rating in excess of 
40 percent for low back disability, and remanded to the RO for 
development and adjudication the matter of whether a higher 
rating for the low back disability is warranted on an extra-
schedular basis, under 38 C.F.R. § 3.321(b)(1).  

The July 2009 Board decision also referred to the RO for initial 
consideration the issue of entitlement to a total rating based on 
individual unemployability due to service connected disabilities 
(TDIU).  Notably a March 2006 rating decision (which was not 
associated with the Veteran's claims file until after the July 
2009 decision/remand) had awarded the Veteran a TDIU rating, 
effective July 21, 2004. 

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.


REMAND

A November 2009 record from Fredericksburg Orthopaedic 
Associates, R. G. S., MD includes the notation: "I would agree 
with going ahead with the L5-S1 fusion surgery.  This in fact has 
already been scheduled.  [The Veteran] is going to have this 
performed via the VA Clinic".  On March 2010 VA examination, the 
examiner noted that the Veteran "had surgery to the back".  She 
identified the procedure as Lumbar Provocative Discography of L3-
4, L4-5, and L5-S1.  Complete clinical records pertaining to this 
surgery (and follow-up care) are not associated with the claims 
file.  Such records may contain pertinent information (and any VA 
records are constructively of record).  Moreover, there is now an 
inextricably intertwined issue of whether a temporary total 
convalescence rating is warranted for a period of time during the 
appeal period.  

Accordingly, the case is (once again) REMANDED for the following:

1.	The Veteran should be asked to identify 
the providers of his November 2009 back 
surgery (and all follow-up care).  If any 
treatment was by a provider other than VA, 
he must also provide releases for records 
of the private treatment.  The RO must 
secure for the record updated records of 
all treatment the Veteran received leading 
up to the November 2009 surgery, 
pertaining to the surgery, and pertaining 
to follow-up care.  The RO should review 
the additional records received, and 
arrange for any further development 
suggested.

2.	The RO should adjudicate the matter of 
entitlement to a temporary total rating 
under 38 C.F.R. § 4.30, and then 
readjudicate the matter on appeal.  (In 
connection with the readjudication the 
Veteran should be asked to clarify the 
benefit he seeks (in light of the RO's 
grant of a TDIU rating).  If the benefit 
sought remains denied, the RO should issue 
an appropriate supplemental statement of 
the case and afford the Veteran and his 
representative the opportunity to respond. 
The case should then be returned to the 
Board, if in order, for further review.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

